Case: 22-40406        Document: 00516588348           Page: 1     Date Filed: 12/22/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                     No. 22-40406                         December 22, 2022
                                   Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Jose Erlindo Perez Medrano, Jr.,

                                                               Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:10-CR-264-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
         The Federal Public Defender appointed to represent Jose Erlindo
   Perez Medrano, Jr., has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Medrano has not filed a response. We
   have reviewed counsel’s brief and the relevant portions of the record



         *
             This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 22-40406     Document: 00516588348         Page: 2   Date Filed: 12/22/2022




                                  No. 22-40406


   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                       2